On Motion for Rehearing.

Henry, J.

5. APPLICATION OP payments: corporation: partnership.

The case is correctly stated in the foregoing opinion, and it will be observed, that when the firm of Gerard B. Allen & Co. became incorporated, the corporation acquired all the property and credits, and assumed all the liabilities of the firm, and that when the firm of Einstein & Co. ceased to exist, and the Frumet Mining & Smelting Company was incorporated, the latter succeeded to all the property and fights, and assumed all the liabilities of the firm of Ein*695stein & Co. Hence, all the debts contracted by Einstein & Co. became the debts of the Mining & Smelting Company, and Gerard B. Allen & Co. had the right, which was exercised, to apply payments made on the account in controversy, either by Einstein & Co. or the Mining & Smelting Company to the first items of the account in the order in which they were made, in the absence of any special application by the party making the payment. The fact that a person was a stockholder in the Mining & Smelting Company who was not a member of the firm of Einstein & Co., did not affect the right in question, because the corporation assumed the debt of the firm' and thereby made this the debt of the corporation. We, therefore, adhere to the original opinion, as a correct enunciation of the law applicable to the facts of the ease.
All concur.